Case 20-19034   Doc 1-1 Filed 10/21/20 Entered 10/21/20 14:00:49   Desc
                      Signature Pages Page 1 of 6
Case 20-19034   Doc 1-1 Filed 10/21/20 Entered 10/21/20 14:00:49   Desc
                      Signature Pages Page 2 of 6
Case 20-19034   Doc 1-1 Filed 10/21/20 Entered 10/21/20 14:00:49   Desc
                      Signature Pages Page 3 of 6
Case 20-19034   Doc 1-1 Filed 10/21/20 Entered 10/21/20 14:00:49   Desc
                      Signature Pages Page 4 of 6
Case 20-19034   Doc 1-1 Filed 10/21/20 Entered 10/21/20 14:00:49   Desc
                      Signature Pages Page 5 of 6
Case 20-19034   Doc 1-1 Filed 10/21/20 Entered 10/21/20 14:00:49   Desc
                      Signature Pages Page 6 of 6
